EX-16.1 Stan Jeong-Ha Lee, CPA 2160 North Central Rd Suite 203 * Fort Lee * NJ 07024 P.O. Box 436402* San Diego * CA 92143-6402 619-623-7799 * Fax 619-564-3408 * stan2u@gmail.com August 29, 2013 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC 20549-7561 Commissioners: We have read the paragraphs pertaining to Stan Jeong-Ha Lee, CPA, included in Item 4.01 of Form 8-K dated August 29, 2013, of Premiere Opportunities Group, Inc ("the Company), to be filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm in those paragraphs. Sincerely, /s/ Stan Jeong-Ha Lee, CPA Stan Jeong-Ha Lee, CPA
